UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. WLMG HOLDING, INC. (Exact name of registrant as specified in Charter DELAWARE 333-158088 45-0560453 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 4540 Southside Boulevard, Suite 603 Jacksonville, Florida 32216 (Address of Principal Executive Offices) (904) 724-9868 (Issuer Telephone number) (Former Address if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated FileroAccelerated FileroNon-Accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes¨ Nox State the number of shares outstanding of each of the issuer’s classes of common equity, as of November 12, 2010:7,170,000 shares of Common Stock. 1 WLMG HOLDING, INC. FORM 10-Q September 30, 2010 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4T. Controls and Procedures 13 PART IIOTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. (Removed & Reserved) 14 Item 5. Other Information 14 Item 6. Exhibits 14 SIGNATURE 15 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements WLMG HOLDING, INC. (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE 4 CONDENSED BALANCE SHEETS AS OF SEPTEMBER 30, 2010 (UNAUDITED) (CONSOLIDATED) AND DECEMBER 31, 2009. PAGE 5 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2010 (UNAUDITED) (CONSOLIDATED) AND 2009, AND FOR THE PERIOD FROM FEBRUARY 28, 2007 (INCEPTION) TO SEPTEMBER 30, 2010 (UNAUDITED) (CONSOLIDATED). PAGE 6 CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE PERIOD FROM FEBRUARY 28, 2007 (INCEPTION) TO SEPTEMBER 30, 2010 (UNAUDITED) (CONSOLIDATED). PAGE 7 CONDENSED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2010 (UNAUDITED) (CONSOLIDATED) AND 2, 2007 (INCEPTION) TO SEPTEMBER 30, 2010 (UNAUDITED) (CONSOLIDATED). PAGES 8- 10 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED). 3 WLMG Holding, Inc. (A Development Stage Company) Condensed Balance Sheets ASSETS September30,2010 December31,2009 Consolidated (Unaudited) Current Assets Cash $ $ Investment in real estate, net - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued real estate taxes - Due to affiliates - Total Liabilities Commitments and Contingencies - - Stockholders' Equity Preferred stock, $0.001 par value; 5,000,000 shares authorized, none, issued and outstanding - - Common stock,$0.001 par value; 100,000,000 shares authorized, 7,170,000 and 6,665,000 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit during the development stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to condensed unaudited financial statements 4 WLMG Holding, Inc. (A Development Stage Company) Condensed Statements of Operations (Unaudited) ForthePeriodFrom February 28, 2007 (Inception) to September30,2010 For the Three Months Ended For the Nine Months Ended September30,2010 September30,2009 September30,2010 September30,2009 Consolidated Consolidated Consolidated Revenue $
